DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the current application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 880, 881, 815, 816, 186 (186 appears to be a typing error in line 2 of paragraph [0060]) and steps 1210, 1220, 1225, 1230, 1310, 1320, 1325, 1330, 1340, 1350. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0033] line 19 recites “yoke 110”.  The yoke is reference numeral 210. 

Paragraph [0051] line 5 recites “turntable 260”.  The turntable is reference numeral 130.
Paragraph [0052] line 3 recites “yoke head 160”.  The yoke head is reference numeral 215.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coppens, US20100326667 (disclosed by applicant) in view of Lindblade, US 20170113762 (disclosed by applicant).  
Regarding claims 1-3, 12, 13, 16, 17, 19 and 20: Coppens discloses a mooring system, comprising:

a base structure (20);
a turntable (60) disposed on the base structure, wherein the turntable is
configured to at least partially rotate about the base structure:
a post (62, 64) extending from and connected at a first end to the turntable (60)
and a second end (64) extending out from the turntable, wherein the post
comprises a yoke head connector (64) disposed on a second end thereof; and
a vessel support structure (49, 74, 72, 70) which in use is disposed on a vessel
floating on a surface of a body of water;
at least one extension arm (70) suspended from the vessel support structure;
a ballast tank (68) connected to the at least one extension arm (70), in use, the
ballast tank configured to move back and forth below the vessel support
structure;
a yoke (66) extending from and connected al a first end to the ballast tank,
wherein the yoke comprises a yoke head disposed on a second end thereof,
wherein the yoke head is disconnectedly (implicit) engaged with the yoke head
connecter (64), wherein a length of the post (62,64) is configured to provide a
connection location between the yoke head (66) and the yoke head connector
(64) such that , in use, when the yoke head (66) is disconnected from the yoke head connector (64), the yoke head falls from the yoke head connector toward
the surface of the body of water without contacting the mooring support
structure (see e.g. figure 1b).  

Lindblade discloses a first elongated support 112 connected at a first end to the vessel support structure 100 and connected at a second end to the yoke 24 and a hydraulic cylinder 42 to support the post.  The examiner considers the feature of claim 2 to be an alternative way of supporting the post (in lieu of or in addition to the hydraulic cylinder and is similar to supporting the yoke with an elongated support on the vessel side)
It would have been obvious to one of ordinary skill in the art to modify the mooring system of Coppens with an elongated support suspended from the vessel support structure and connected to the yoke at the second end to suspend the yoke during disconnection and to use an elongated support connected to the mooring support structure above the post or/and a hydraulic cylinder to support the post as disclosed by Lindblade.
The examiner considers the process of claims 12, 13, 16, 17, 19 and 20 as being embodied in the use of the apparatus of Coppen as modified by Lindblade.
Regarding claims 8 and 9
Allowable Subject Matter
Claims 4-11, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617